
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.18

PURCHASE AND SALE AGREEMENT


        This Purchase and Sale Agreement (this "Agreement") made and entered
into effective as of July 1, 2004, is made by and between Diversified
Energy, Inc., a Tennessee corporation, with its principal office located at 8874
Kinston Pike, Suite 200, Knoxville, Tennessee 37923 (the "Seller") and Blue
Ridge Paper Products Inc., a Delaware corporation, through its Dairy Pak
Division, with its principal office located at 41 Main Street, Canton, North
Carolina (the "Purchaser").

W I T N E S S E T H:

        WHEREAS, the Seller desires to mine, manufacture, process, ship and sell
coal and coal products to the Purchaser under the terms and conditions of this
Agreement;

        WHEREAS, the Purchaser desires to purchase such coal from the Seller;
and

        NOW, THEREFORE, in consideration of the mutual covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Seller and the Purchaser agree
as follows:

I.    Definitions.    As used in this Agreement, the terms defined above shall
have the meanings set forth above and the following terms shall have the
meanings set forth below:

        1.1   "Confidential Information" shall mean collectively, (i) the
business plans and strategies, manufacturing processes, production schedules and
forecasts, pricing information, customer and supplier information pertaining to
the transactions contemplated hereunder, (ii) product specifications, and
(iii) the existence of this Agreement and the terms hereof. Confidential
Information excludes, however, (i) such information which was in the possession
of the recipient prior to the date of disclosure, as evidenced by a writing in
such party's possession (ii) such information which was in the public domain
prior to the date of disclosure, (iii) such information which becomes part of
the public domain by publication or otherwise (except an unauthorized act or
omission by the recipient thereof), and (iv) such information which is supplied
to the recipient thereof without restriction by a person who is under no
obligation to the disclosing party to maintain such information in confidence.

        1.2   "Terms and Conditions" shall mean the Terms and Conditions that
are attached to this Agreement hereto as Schedule A and incorporated herein by
reference.

        1.3   "Purchase Order" shall mean a purchase order issued by Purchaser
pursuant to this Agreement which substantially conforms to the form of purchase
order attached hereto as Schedule B and incorporated herein by reference.

        1.4   "Coal Property" as used in the Terms and Conditions on Schedule C
attached hereto shall mean the physical location at which the coal sold
hereunder is mined.

        1.5   "Consignment Warehouse" shall mean that area located on
Purchaser's Canton Mill property designated "the coal hill" or such other place
of storage of coal on the mill property.

II.    Sale and Purchase of the Coal.

        2.1   Sale and Purchase Obligation.    Seller shall mine, manufacture
and sell to Purchaser, and Purchaser shall purchase and accept from Seller, the
Coal in quantities constituting one hundred percent (100%) of Purchaser's
requirements, subject to Schedule A, Terms and Conditions of the agreement, of
coal during the Term. The size, quantities, quality and specifications of such
coal shall be as provided on Schedule C and incorporated herein by reference.

        2.2   Purchase Orders.

        (a)   Purchaser shall order all of its coal pursuant to a blanket
Purchase Order for the term of this Agreement. Purchaser shall issue its blanket
Purchase Order to Seller contemporaneously with the execution of this Agreement.

--------------------------------------------------------------------------------



III.  Prices, Terms, and Payments.

        3.1   Initial Prices.    Purchaser shall pay Seller the base prices
shown on Schedule C for each size of coal.

        3.2   Term.    The Term of this Agreement shall be for a period
beginning August 14, 2004 through December 31, 2005 for all Stoker coal as
described in Schedule C and July 1, 2004 through December 31, 2005 for all Nut
and Slack and Low Sulfur coal as described in Schedule C.

        3.3   Payment.    Seller shall provide coal to Purchaser on a
consignment basis whereas Purchaser pays only for actual usage. Purchaser is
responsible for notifying Seller of all coal consumed the previous week by
sending a fax to Seller by noon each Monday (or the next business day, if Monday
is a holiday). Based on these reports, Seller shall maintain the quantity of
coal within the "Consignment Warehouse" at the required inventory minimum levels
as outlined in Schedule C. On the last business working day of each month, the
Purchaser will provide a detailed report identifying the coal on hand at the
"Consignment Warehouse" by item. Upon receipt of such report, Seller shall issue
an invoice listing all coal consumed during the previous month with the
applicable prices, credits, and discounts. Purchaser shall pay such invoices, in
U.S. dollars, within 5 days of receipt via wire transfer to designated address
as provided by Seller.

        3.4   Shipment Schedule.    Seller shall arrange and schedule coal
shipments based on Purchaser's production needs at its Canton Mill facility and
pursuant to the minimum inventory quantities for each type of coal set forth in
Schedule C.

        3.5   Independent Contractor.    Each party is an independent contractor
and under no circumstances shall this agreement be construed as one of agency,
partnership, joint venture or other employment between Purchaser and Seller.
Each party acknowledges and agrees that it neither has nor will give the
appearance or impression of having any legal authority to bind or commit the
other party in any manner.

        3.5   Confidentiality.    Except to the extent required by law or legal
process, during the Term and for a period of three years thereafter, neither
Seller nor Purchaser, nor their respective employees and agents, shall disclose
Confidential Information of the other to any person without the express prior
written consent of the other. Both Seller and Purchaser shall take reasonable
actions, consistent with their normal business practices, to ensure compliance
with this requirement by their respective employees and agents. Confidential
Information provided by one party to another party shall only be used to
effectuate the intent of this Agreement and for no other purpose. Should any
person seek to legally compel a party to disclose the Confidential Information
of the other, the party from which the Confidential Information is being sought
shall provide the other with prompt written notice so that the other party may,
in its sole discretion, seek a protective order or other appropriate remedy.

        3.6   Construction.    This Agreement and the attached Schedules which
have been made a part hereof contain the entire agreement between the parties
with respect to the subject matter hereof, and prior, collateral or subsequent
representations, promises or conditions in connection with or in respect to the
subject matter hereof that are not incorporated herein are not binding upon the
parties. This Agreement is intended by the parties as a final expression of
their agreement and as a complete and exclusive statement of its terms. No
course of prior dealings between the parties and no usage of trade shall be
relevant or admissible to supplement, explain, or vary any of the terms of this
Agreement. Acceptance of, or acquiescence in, a course of performance rendered
under this or any prior agreement shall not be relevant or admissible to
determine the meaning of this Agreement even though the accepting or acquiescing
party has knowledge of the nature of the performance and an opportunity to make
objection. No representations, understandings, or agreements, whether written or
oral, have been made or relied upon in the making of this Agreement other than
those specifically set forth herein. This Agreement may be modified only by an
instrument in writing signed by both parties or their duly

2

--------------------------------------------------------------------------------




authorized agents. All headings and captions used herein are for convenience of
reference only and shall not be considered in the construction or interpretation
of any provision of this Agreement.

        3.7   Benefit.    This Agreement shall be binding upon and inure to the
sole benefit of the parties hereto and their respective successors and permitted
assigns and no other person shall have any right or remedy or other legal
interest of any kind under or by reason of this Agreement.

        3.8   Assignment.    This Agreement may not be assigned by either party
without the prior written consent of the other party, except to a parent
company, a wholly-owned subsidiary of a party or its parent, or a successor in
interest to all or substantially all of the business interests, right and
obligations of a party hereto.

        3.9   Unenforceability.    The invalidity, illegality or
unenforceability of any one or more provisions of this Agreement shall in no way
affect or impair the validity, legality or enforceability of the remaining
provisions hereof, which shall remain in full force and effect.

        3.10 Modifications.    No modification, amendment, extension, renewal,
rescission, termination or waiver of any of the provisions contained herein, or
any future representation, promise or condition in connection with the subject
matter hereof, shall be binding upon either party unless in writing and signed
by an officer on its behalf. No course of performance, course of dealing, or use
of trade by or between the parties shall be deemed to cause or constitute any
amendment or modification of the terms hereof.

        3.11 Governing Law.    The validity, construction and performance of
this Agreement shall be governed in accordance with the internal laws and not
the conflicts of law rules of the State of North Carolina, without presumption
or construction against the party preparing it, and the venue for any
controversy arising under this Agreement shall be Haywood County, North
Carolina.

        IN WITNESS WHEREOF, Diversified Energy, Inc. and Blue Ridge Paper
Products Inc. have caused this Agreement to be executed by their duly authorized
officers as of the date first above written.

SELLER:   PURCHASER: DIVERSIFIED ENERGY. INC.   BLUE RIDGE PAPER PRODUCTS, INC.
BY:
 
 
 
BY:
 
      /s/ Randy Edgemon

--------------------------------------------------------------------------------

      /s/ Richard M. Lozyniak

--------------------------------------------------------------------------------


ATTEST:
 
ATTEST:
/s/ Paticia A. Cowan

--------------------------------------------------------------------------------


 
/s/ Stephen S. Bitner

--------------------------------------------------------------------------------

WITNESS   WITNESS

   
    

DATE:   12/07/04   DATE:   11/24/04    

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------





QuickLinks


PURCHASE AND SALE AGREEMENT
